In re Amerisure Mutual Insurance Company, et al.; Crum & Forster Specialty Insurance Company; Northern Insurance Company of New York; The Gray Insurance Company; Transcontinental Insurance Company; Transportation Insurance Company; Travelers Indemnity Company of Illinois; Valley Forge Insurance Company; Zurich American Insurance Company;—Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. D, No. 584-205; to the Court of Appeal, First Circuit, No. 2011 CW 602.
Denied.